Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2078 Filed 07/30/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
 RACHEL POST,

                       Plaintiff,                           Case No. 18-cv-13773
 vs.                                                        Honorable: Mark A. Goldsmith

 TRINITY HEALTH-MICHIGAN D/B/A
 ST. JOSEPH MERCY OAKLAND,

                   Defendant.
 ___________________________________/

                          OPINION & ORDER
     (1) GRANTING IN PART AND DENYING IN PART ST. JOSEPH MERCY
 OAKLAND’S MOTION FOR SUMMARY JUDGMENT (Dkt. 67) AND (2) DISMISSING
             THE STATE LAW CLAIMS WITHOUT PREJUDICE

        Defendant Trinity Health-Michigan d/b/a St. Joseph Mercy Oakland (SJMO) has moved

 for summary judgment (Dkt. 67). It is entitled to summary judgment with respect to the remaining

 federal claims.1 The remainder of the case involves state law claims over which the Court has

 supplemental jurisdiction. See 2d Am. Compl. (Dkt. 57). A district court may decline to exercise

 supplemental jurisdiction over a claim if it has dismissed all claims over which it has original

 jurisdiction. 28 U.S.C. § 1367(c)(3). The Court exercises that option here. The remaining state

 law claims are dismissed without prejudice, and the portion of the motion for summary judgment

 addressing those claims is denied without prejudice.

                                    I.    BACKGROUND

        Plaintiff Rachel Post began working for SJMO in 1980 as a registered nurse. Post Resume

 at 1 (Dkt. 76-4). Following additional training and certification, she worked for SJMO as a nurse

 anesthetist from 2004 until 2013. Id. In 2013, she became an employee of Wayne State United


 1
  Counts IV and V were dismissed with prejudice by stipulation (Dkt. 75). The portion of the
 motion for summary judgment addressing those claims is denied as moot.
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2079 Filed 07/30/21 Page 2 of 13




 Physician Group (UPG). Id.; Post Dep. at 13, 33 (Dkt. 67-20). After Post became a UPG

 employee, she continued working as an allied health practitioner at SJMO—that is, a non-

 employee who provides patient care. Post Dep. at 33–35. UPG is not a party to this claim due to

 its bankruptcy. See Resp. Br. at 1 (Dkt. 76-1).

        On October 28, 2016 Post struck her head against a monitor in an endoscopy room where

 she was working. Post Dep. at 42–47. She was treated in the hospital’s emergency room. Id. at

 53–56. According to Post, numerous individuals had previously hit their heads on the monitor,

 though she was unaware of anyone previously being seriously injured by it. Id. at 30. Shortly

 after her injury, Post took a leave of absence. Id. at 56.

        Beginning in 2017, she attempted to return to work. She had the assistance of nurse case

 manager Paula Nault, who was engaged by The Hartford Insurance Company. See Nault Decl.

 ¶ 5 (Dkt. 76-11). According to Nault, Post was released by her physician to return to work on a

 gradual basis beginning March 6, 2017. Id. ¶ 17. However, according to Post, her efforts were

 stymied by UPG, SJMO, and their various employees and agents. An overview of their alleged

 efforts to keep her from returning to work follows.

        Once Post was cleared by her physician to begin her return to work, Nault attempted to

 contact several individuals at UPG and SJMO. Id. ¶ 19. She eventually connected with Janet

 Mulcrone, UPG’s human resources manager. Id. In a March 31, 2017 email to Lee Ann Lucas, a

 claim consultant with The Hartford, Mulcrone expressed concerns about Post’s ability to

 administer anesthesia safely. 3/31/17 Emails at PageId.1814 (Dkt. 76-11). Mulcrone stated that

 using an anesthesia simulation lab might be a way to assess Post’s ability. Id. Lucas responded

 the same day and explained that Post had been released to proceed with the simulation lab.

 Id. Lucas copied Nault on the email and encouraged Nault and Mulcrone to coordinate. Id.




                                                       2
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2080 Filed 07/30/21 Page 3 of 13




        According to Nault, Mulcrone ignored her attempts to contact her after April 3, 2017. Nault

 Decl. ¶ 29. Because of UPG’s lack of cooperation, Lucas retained a vocational case manager,

 Dessie Johnson, to schedule simulation sessions directly with SJMO, which owned the simulation

 lab. Id.

        Johnson made arrangements with the director of the SJMO simulation lab, Nirupa

 Gopinath, to use the simulation lab. Johnson Decl. ¶ 23–26 (Dkt. 76-10). Gopinath told Johnson

 that SJMO would not be involved in assessing Post’s ability or readiness to return to work.

 Id. ¶ 24. However, Post’s treating physician agreed to assess Post’s readiness to return to work,

 and several of Post’s certified registered nurse anesthetist colleagues were available to assist.

 Id. ¶ 25–26.

        In the middle of July 2017, Gopinath informed Johnson that SJMO had changed its mind

 about allowing Post to use the anesthesia simulation of equipment. Id. ¶ 27, 29, 31–33. According

 to Johnson, this decision was made by Terrence Ellis, who said that the lab was not certified and

 did not have the equipment to evaluate Post. Id. ¶ 32 Ellis was the interim chair of UPG’s

 anesthesiology department at SJMO. Ellis Dep. at 26 (Dkt. 76-13).

            Nault learned from Johnson in July 2017 that SJMO changed its mind. Nault Decl.

 ¶ 29. Nault continued pursuing the matter with Mulcrone, who reportedly told Nault that there

 was no job for Post to return to, and that Post would be laid off if she returned. Id. ¶ 33.

        During the same time period, Nault also communicated with human resources at SJMO,

 because Post told Nault that SJMO officials had stopped the processing of Post’s application to

 renew her privileges at SJMO. Id. ¶ 35. Kristen Snooks, who worked for SJMO, told Nault that

 SJMO’s hands were tied until UPG released Post to return to work. Id. ¶ 37.




                                                       3
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2081 Filed 07/30/21 Page 4 of 13




        Michael Smith of SJMO sent Post a letter dated August 30, 2017 stating that SJMO would

 not process her application for reappointment while she was still on a leave of absence from UPG.

 Smith Letter (Dkt. 67-13). The letter also stated that Post’s privileges would expire on September

 16, 2017. Id. However, before the privileges expired, SJMO granted Post’s request for a leave of

 absence through January 10, 2018. Fregoli 9/14/17 Letter (Dkt. 67-16).

        Post was cleared to work without restrictions by her physician on October 6, 2017.

 Dabrowski 10/6/17 Letter (Dkt. 67-17). On October 13, 2017, UPG informed Post that she would

 be terminated due to a reduction in force. Termination Letter (Dkt. 67-18). Her last day of

 employment would be December 6, 2017 pursuant to a 60-day notice period. Id. However,

 because she was not credentialed to perform her work as a nurse anesthetist, she was released

 without pay during the 60-day notice period. Id.

        The parties dispute whether workforce reduction was the genuine reason behind the

 termination and whether SJMO personnel were involved in UPG’s decision to terminate Post.

                                       II.    ANALYSIS2

        The second amended complaint presents the following counts against SJMO:

           I.   Wrongful interference in violation of the Americans with Disabilities Act
                (ADA), 42 U.S.C. § 12203(b);

          II.   Conspiracy to discriminate against Plaintiff in violation of the ADA, 42
                U.S.C.§ 1985(3), 12112(a);


 2
  The Court utilizes the standard principles for deciding this summary judgment motion. A motion
 for summary judgment under Federal Rule of Civil Procedure 56 shall be granted “if the movant
 shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment
 as a matter of law.” Fed. R. Civ. P. 56(a). Once the movant satisfies its initial burden of
 demonstrating the absence of any genuine issue of material fact, the burden shifts to the nonmoving
 party to set forth specific facts showing a triable issue of material fact. Celotex Corp. v. Catrett,
 477 U.S. 317, 323 (1986). “Where the record taken as a whole could not lead a rational trier of
 fact to find for the nonmoving party, there is no genuine issue for trial” and summary judgment
 should be awarded. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


                                                      4
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2082 Filed 07/30/21 Page 5 of 13




         III.   Violation of the Michigan Persons with Disabilities Civil Rights Act, Mich.
                Comp. Laws § 37.1602;

         IV.    Conspiracy to discriminate against Plaintiff in violation of the Age
                Discrimination in Employment Act (ADEA), 42 U.S.C.§ 1985(3), 29
                U.S.C. § 621, et seq.;

         V.     Violation of the Michigan Elliott-Larsen Civil Rights Act, Mich. Comp.
                Laws §§ 37.1202, 37.2202, 37.2701; and

         VI.    Negligence, with respect to the underlying injury.

 See 2d. Am. Compl. ¶¶ 139–197.

        As stated above, Counts IV and V were dismissed by stipulation following the filing of the

 motion for summary judgment (Dkt. 75). As discussed below, SJMO is granted summary

 judgment with respect to Counts I and II. Count II, as Post concedes, is not viable under Sixth

 Circuit precedent. With respect to Count I, Post fails to plead or provide evidence of an essential

 element of her interference claim: discriminatory animus or an intent to interfere. Therefore,

 SJMO is entitled to summary judgment. Finally, the state law claims are dismissed without

 prejudice.

        A. Count II

        The conspiracy claim is barred by the Sixth Circuit’s position that § 1985(3) “does not

 cover claims based on disability-based discrimination or animus.” Bartell v. Lohiser, 215 F.3d

 550, 559 (6th Cir. 2000). Post concedes Bartell’s holding but identifies Second, Third, and Eighth

 Circuit caselaw taking the opposite approach. See Resp. Br. at 23–25.     She makes no attempt to

 distinguish Bartell; she simply asserts that the other circuits have the better approach. However,

 this Court is not free to jettison clear authority from the Sixth Circuit. SJMO is granted summary

 judgment with respect to Count II.




                                                     5
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2083 Filed 07/30/21 Page 6 of 13




         B. Count I

         After acknowledging Bartell and its impact on Count II, Post makes a terse argument with

 respect to Count I. Here is that argument, in its entirety:

         However, a similar claim, as set forth in Count I of Post’s pleading, is specifically
         permitted under the ADA itself. 42 U.S.C. §12203(b) provides that “[i]t shall be
         unlawful to coerce, intimidate, threaten, or interfere with” any individual’s rights
         under the Act. (emphasis added). In this case, the record evidence makes clear that
         SJMO, through its employees and agents, interfered with Post’s rights under the
         [ADA]—at least genuine issues of material fact exist that preclude summary
         judgment.

 Id. at 24.

         Due to the insufficiency of that argument, the Court directed the parties to submit

 supplemental briefing. See 6/24/21 Order (Dkt. 81). Specifically, Post was ordered to “file a

 supplemental brief explaining (i) what the elements are regarding the claim she asserts in Count I,

 and (ii) how she has raised at least an issue of fact as to each of the elements.” Id. at 2. She filed

 a supplemental brief accordingly (Dkt. 82), to which SJMO responded (Dkt. 83).

         In the supplemental brief, Post abandoned the position she appeared to take in her second

 amended complaint, that SJMO’s alleged acts of “aiding and abetting” UPG in UPG’s ADA

 violations would constitute ADA interference on SJMO’s part. See 2d. Am. Compl. ¶ 147 (Dkt.

 57).

         Post advocates for a four-element test in which she could make out a prima facie case of

 interference by proving that “(1) she engaged in protected activity under the ADA; (2) SJMO knew

 of that activity; (3) SJMO took action that interfered with the protected activity; and (4) there was

 a causal connection between the protected activity and the interference.” Pl. Suppl. Br. at 4.

 Notably absent in this test is any culpability standard. Post’s claim fails because her proposed test

 does not contain a crucial element: that SJMO either intended to interfere with her right to




                                                       6
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2084 Filed 07/30/21 Page 7 of 13




 reasonable accommodations from UPG, or that SJMO acted with discriminatory animus. Because

 she has not presented facts that could support a finding that she can meet this element.

         Understanding the importance of such an element in the context of this case requires an

 understanding of interference claims generally, and interference claims against third parties (e.g.,

 non-employers) in particular. The Court now turns to that discussion.

             1. ADA interference claims

         As Post argues, the ADA prohibits interference with the exercise of rights protected under

 that statute:

         (b) Interference, coercion, or intimidation
         It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual
         in the exercise or enjoyment of, or on account of his or her having exercised or
         enjoyed, or on account of his or her having aided or encouraged any other individual
         in the exercise or enjoyment of, any right granted or protected by this chapter.

 42 U.S.C. § 12203(b).

         Neither party has identified Sixth Circuit caselaw interpreting the anti-interference

 provision of § 12203(b). Other courts have recognized a cause of action under the anti-interference

 provision. For example, the Seventh Circuit applies a four-part test akin to the test applied in the

 context of the Fair Housing Act’s anti-interference provision. See Frakes v. Peoria School District

 No. 150, 872 F.3d 545, 550–551 (7th Cir. 2017). Under that test, a plaintiff must prove “(1) she

 engaged in activity statutorily protected by the ADA; (2) she was engaged in, or aided or

 encouraged others in, the exercise or enjoyment of ADA protected rights; (3) the defendants

 coerced, threatened, intimidated, or interfered on account of her protected activity; and (4) the

 defendants were motivated by an intent to discriminate.” Id.

         Some courts have treated § 12203(b) as essentially a second anti-retaliation provision,

 though perhaps a broader one. See, e.g., Fogleman v. Mercy Hosp., Inc., 283 F.3d 561, 570 (3d



                                                       7
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2085 Filed 07/30/21 Page 8 of 13




 Cir. 2002) (“We have noted that the scope of this second anti-retaliation provision of the ADA

 ‘arguably sweeps more broadly’ than the first.”); Rose v. Wayne Cty. Airport Auth., 210 F. Supp.

 3d 870, 885 (E.D. Mich. 2016) (“As the First Circuit explained in Champagne v. Servistar Corp.,

 138 F.3d 7, 13–14 (1st Cir. 1998), in order to prevail on a section 12203(b) claim, the plaintiff

 must allege the elements of retaliation, including protected conduct, adverse action, and an

 unlawful response provoked by the protected conduct and directed individually at the plaintiff.”).

 The D.C. Circuit recently rejected this approach on anti-surplusage grounds, although it did not

 announce a clear alternative test. See Menoken v. Dhillon, 975 F.3d 1, 9 (D.C. Cir. 2020).

        One matter that appears to be agreed upon is that “anti-interference provisions such as those

 contained in the [Fair Housing Act] and ADA cannot be so broad as to prohibit ‘any action

 whatsoever that in any way hinders a member of a protected class.’” Brown v. City of Tucson,

 336 F.3d 1192 (9th Cir. 2003) (quoting Mich. Prot. & Advocacy Serv. v. Babin, 18 F.3d 337, 347

 (6th Cir.1994)); see also Menoken, 975 F.3d at 10 (noting that both parties to that case agreed to

 Brown’s limiting principle).

            2. Third party interference claims

        One aspect of this case that is unusual is that Post has alleged an employment-related

 interference claim against an entity that was not her employer. So one question that arises is

 whether she can pursue an interference claim against SJMO at all. Based on Sixth Circuit caselaw,

 the Court concludes that such a claim is not entirely foreclosed.

        The ADA has four subchapters, covering employment, public services, public

 accommodations and services operated by private entities, and “miscellaneous.” See generally 42

 U.S.C. §§ 12101–12203. Retaliation and interference both fall within the miscellaneous section.

 Id. § 12203(a)–(b).




                                                      8
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2086 Filed 07/30/21 Page 9 of 13




         SJMO was not Post’s employer, and Post did not allege that it owed her any duties as a

 provider of public accommodations. So Post was limited to § 12203. The ADA’s anti-retaliation

 remedy, 42 U.S.C. § 12203(a), is unavailable in employment-related disputes against non-

 employer defendants. See Hiler v. Brown, 177 F.3d 542, 546 (6th Cir. 1999); Sullivan v. River

 Valley Sch. Dist., 197 F.3d 804, 808 n.1 (6th Cir. 1999).

         The anti-interference provision is not necessarily so constrained. In dicta, the Sixth Circuit

 stated that it could “envision, at least hypothetically, that there could be interference with the rights

 of a disabled individual by a third party.” Binno v. Am. Bar Ass’n, 826 F.3d 338, 348 (6th Cir.

 2016).3 So the Court does not dismiss, out of hand, the possibility that an ADA interference claim

 could be brought against SJMO.

             3. The need for an intentionality or discriminatory animus requirement in
                third party interference claims

         With this background in mind, Post’s proposed test may now be considered. The problem

 with Post’s test is that the absence of a culpability standard, or some other limiting principle, would

 run afoul of Brown’s statement that the anti-interference provision cannot be read so broadly as to

 prohibit any act whatsoever that in any way hinders a member of a protected class. More

 specifically, it would potentially impose liability on an untenable number of third-party actors.

         One relevant example illustrates the problem.          At some point in the process, Ellis

 recommended that the University of Michigan might be a suitable place for Post to use a simulation

 lab. See Post Dep. at 138. So consider, hypothetically, if Post had sent the following email to

 someone in charge of the University of Michigan simulation lab:


 3
    Although Binno involved an alleged violation of the subchapter concerning public
 accommodations and services operated by private entities and alleged interference with rights
 guaranteed by that chapter, Binno’s logic seems applicable to interference with enjoyment of the
 rights guaranteed by the employment chapter.



                                                        9
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2087 Filed 07/30/21 Page 10 of 13




        I have a disability and am in the process of rehabilitation. I am seeking a reasonable
        accommodation from my employer, UPG, namely, that it consider my
        rehabilitation progress based on my ability to perform in an anesthesiology
        simulation lab under the supervision of staff my insurance company can provide as
        well as my doctor. Please let me know when it would be a convenient time for me
        to use the lab.

        No one could reasonably doubt that the University of Michigan—a complete stranger to

 Post, UPG, SJMO, and The Hartford—would be well within its rights to deny this request. But

 the trouble is, Post would be able make out a claim on all four of her elements against the

 University of Michigan. Under this scenario, she would have engaged in protected activity by

 requesting a reasonable accommodation from UPG, she would have notified the University of

 Michigan of this protected activity; its refusal to open the simulation lab to Post would have

 interfered with her ability to receive the accommodation from UPG; and Post’s attempt to receive

 her accommodation would have caused the interference.

        Post’s difficulty is that SJMO was not particularly different from the hypothetical

 University of Michigan. It was not her employer, it did not seem to have any general policy of

 allowing rehabilitating workers to use its simulation lab, and it was not the provider of any public

 accommodations. It was an unaffiliated third party caught between Post and her allies from the

 Hartford on one side, and Ellis and UPG on the other.

        It is noteworthy that the cases Post cites for her proposed interference test all involved

 defendants who had ADA obligations to the plaintiff other than through § 12203. See Brown, 336

 F.3d at 1182 (involving a plaintiff who sued her employer); Champagne, 138 F.3d at 8 (also

 involving a plaintiff suing his employer); Rose, 210 F. Supp. 3d at 855 (involving plaintiffs who

 sued an airport providing public accommodations). For defendants in those circumstances, adding

 an element for intentionality or discriminatory animus would be unnecessary, because it would be

 easy to infer wrongfulness from facts satisfying Post’s proposed elements. The interference clause



                                                     10
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2088 Filed 07/30/21 Page 11 of 13




 operates in those cases to protect a plaintiff’s right to vindicate rights guaranteed by the sections

 of the ADA other than § 12203. But here, where the alleged interference is untethered from any

 other obligation SJMO had to Post, something more than Post’s elements must be shown.4

        What precisely is that “something more”?             Defendants propose one possibility:

 discriminatory animus. To support this claim, they cite Youngblood v. Prudential Ins. Co., 706 F.

 Supp. 2d 831, 835–841 (M.D. Tenn. 2010), a case that also involved an interference claim against

 a defendant who lacked obligations to the plaintiff outside of § 12203. Drawing on the connection

 between interference under the ADA and the Fair Housing Act, as well as the Sixth Circuit’s

 requirement of discriminatory animus to state an FHA claim, Youngblood held that discriminatory

 animus was an absolute requirement to state an ADA interference claim. Id. (analyzing Babin and

 Campbell v. Robb, 162 F. App’x 460, 473–474 (6th Cir. 2006), two fair housing act cases). Based

 on Campbell, Youngblood even found that retaliatory animus was insufficient to state an ADA

 interference claim. Youngblood, 706 F. Supp. 2d at 840.

        Despite Youngblood’s persuasive interpretation of Babin and Campbell, it seems possible

 that ADA interference could be proved by a showing that the defendant acted with an intent to

 interfere. That is, if a third-party defendant—for example, a non-employer in an employment

 context—took some action that did not merely cause interference with the employee’s ability to

 exercise her ADA rights with respect to the employer, but was intended to cause such interference,

 such intentional interference might be actionable.




 4
   One further reason confirms this Court’s position that the retaliation elements are not enough to
 state an interference claim. As noted above, Hiler prevents plaintiffs from bringing retaliation
 claims against third party defendants. 177 F.3d at 546. This restriction would be essentially
 meaningless if plaintiffs could merely rebrand retaliation claims as interference claims.



                                                      11
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2089 Filed 07/30/21 Page 12 of 13




            4. Application

        If Youngblood is correct, Post’s claim must fail. She neither alleges nor offers any

 evidence to prove that SJMO acted with discriminatory animus.             Post argues that SJMO

 “capitulated” to Ellis’s demands that Post not use the simulation lab, and that it “agreed to stop

 [the] re-appointment and credentialing process for Post because Dr. Ellis believed/had the

 perception that Post had an ongoing cognitive impairment resulting from her concussion.” Pl.

 Suppl. Br. at 8–9. At most, Post has shown that SJMO acted with indifference and acquiescence

 as her employer discriminated against her. But under Youngblood and the FHA cases it draws

 upon, this is not enough.

        If an interference claim can be made from an intent to interfere, the facts do not support

 such a claim. They amount to no more than the conclusion that SJMO acquiesced to, or perhaps

 failed to interfere, with UPG’s alleged discrimination. This does not amount to ADA interference.

        Therefore, SJMO is entitled to summary judgment on the ADA interference claim.

        C. Counts III and VI

        Post’s remaining claims involve the Michigan Persons with Disabilities Civil Rights Act

 and state law negligence. Because the dismissal of the federal claims means that this case no

 longer retains a federal character, the Court dismisses these state law claims without prejudice and

 denies the motions challenging the state law claims without prejudice. See 28 U.S.C. § 1367(c)(3);

 Gohl v. Livonia Pub. Sch., 134 F. Supp. 3d 1066, 1069 (E.D. Mich. 2015), aff’d, 836 F.3d 672

 (6th Cir. 2016).

                                    III.    CONCLUSION

        For the reasons stated above, SJMO’s motion for summary judgment (Dkt. 67) is granted

 in part and denied in part. SJMO is awarded summary judgment with respect to Counts I and II.




                                                     12
Case 2:18-cv-13773-MAG-SDD ECF No. 84, PageID.2090 Filed 07/30/21 Page 13 of 13




 The portion of the motion addressing Counts IV and V is denied as moot. Counts III and VI are

 dismissed without prejudice, and the portion of the motion for summary judgment addressing those

 claims is denied without prejudice.

        SO ORDERED.

 Dated: July 30, 2021                               s/Mark A. Goldsmith
        Detroit, Michigan                           MARK A. GOLDSMITH
                                                    United States District Judge




                                                   13
